Title: Enclosure: Thomas Jefferson’s Report on Morocco and Algiers, 14 December 1793
From: Jefferson, Thomas
To: Washington, George


            
              [Philadelphia] Dec. 14. 1793.
            
            The Secretary of State having duly examined into the Papers and documents of his
              Office relative to the negotiations proposed to be undertaken with the Governments of
              Morocco and Algiers, makes thereupon to the President of the United States, the
              following
            Report.
            The Reports which he made on the 28th of Decemr 1790, on the trade of the United
              States in the Mediterranean to the House of Representatives, and on the situation of
              their Citizens in captivity at Algiers to the President, having detailed the
              transactions of the United States with the Governments of Morocco & Algiers from
              the close of the late war to that date, he begs leave to refer to them for the state
              of things existing at that time.
            On the 3d of March 1791, the Legislature passed an Act appropriating the sum of
              20,000 Dollars, to the purpose of effecting a recognition of the Treaty of the United
              States with the new Emperor of Morocco, in
              consequence whereof Thomas Barclay, formerly Consul General for the United States in
              France was appointed to proceed to Morocco in the character of Consul for the United
              States, to obtain a recognition of the Treaty; and on the 13th of May in the same year
              the following Letter was written to him.
            
              
                
                  To Thomas Barclay Esqr.
                  Philadelphia May 13t. 1791.
                  Sir
                
                You are appointed by the President of the United States to go to the Court of
                  Morocco for the purpose of obtaining from the new Emperor a recognition of our
                  Treaty with his father. As it is thought best that you should go in some definite
                  character, that of Consul has been adopted, and you consequently receive a
                  Commission as Consul for the United States, in the dominions of the Emperor of
                  Morocco, which having been issued during the recess of the Senate, will of course
                  expire at the end of their next session. It has been thought best however not to
                  insert this limitation in the Commission as being unnecessary, and it might
                  perhaps embarrass. Before the end of the next session of the Senate it is expected
                  the objects of your mission will be accomplished.
                Lisbon being the most convenient port of correspondence between us and Morocco, sufficient authority will be given to Col. Humphreys, Resident
                  for the United States at that place, over funds in Amsterdam for the objects of
                  your mission. On him therefore you will draw for the sums herein allowed, or such
                  parts of them as shall be necessary. To that port too, you had better proceed in
                  the first vessel which shall be going there, as it is expected you will get a
                  ready passage from thence to Morocco.
                On your arrival in Morocco, sound your ground, and know how things stand at
                  present. Your former voyage there having put you
                  in possession of the characters through whom this may be done, who may best be
                  used for approaching the Emperor and effecting your purpose, you are left to use
                  your own knowledge to the best advantage.
                The object being merely to obtain an acknowledgment of the Treaty, we rely that
                  you will be able to do this, giving very moderate presents. As the amount of these
                  will be drawn into precedent on future similar repetitions of them, it becomes
                  important. Our distance, our seclusion from the ancient world, its politics and
                  usages, our agricultural occupations and habits, our poverty, and lastly our
                  determination to prefer war in all cases to tribute under any form and to any
                  people whatever, will furnish you with topics for opposing and refusing high or
                  dishonoring pretensions, to which may be added the advantages their people will
                  derive from our commerce, and their Sovereign from the duties laid on whatever we
                  extract from that country
                Keep us regularly informed of your proceedings and progress, by writing by every
                  possible occasion, detailing to us particularly your conferences either private or
                  public, and the persons with whom they are held—
                We think that Francisco Chiappe has merited well of the United States, by his
                  care of their peace & interests. He has sent an account of disbursements for
                  us amounting to 394 Dollars. Do not recognize the account, because we are
                  unwilling, by doing that, to give him a color for presenting larger ones
                  hereafter, for expenses which it is impossible for us to scrutinize or controul.
                  Let him understand that our Laws oppose the application of public money so
                  informally; but in your presents, treat him handsomely, so
                  as not only to cover this demand, but go beyond it with a liberality which may fix
                  him deeply in our interests. The place he holds near the Emperor renders his
                  friendship peculiarly important: Let us have nothing further to do with his
                  brothers, or any other person. The money which would make one good friend, divided
                  among several will produce no attachment.
                The Emperor has intimated that he expects an Ambassador from us. Let him
                  understand that this may be a custom of the old world, but it is not ours: that we
                  never sent an Ambassador to any Nation.
                You are to be allowed from the day of your departure till your return 166._
                  dollars a month for your time and expenses, adding thereto your passage money and
                  Sea stores going and coming.
                Remain in your post till the 1st of April next, and as much longer as shall be
                  necessary to accomplish the objects of your mission, unless you should receive
                  instructions from hence to the contrary.
                
                With your Commission you will receive a letter to the Emperor of Morocco, a
                  Cypher & a letter to Col. Humphreys. I have
                  the honor to be with great esteem &c:
                Th: Jefferson—
                A private instruction which Mr Barclay is to carry in his
                  memory, and not on paper, lest it should come into improper hands—
                We rely that you will obtain the friendship of the new Emperor, and his
                  assurances that the treaty shall be faithfully observed, with as little expense as
                  possible. But the sum of Ten thousand Dollars is fixed as the limit which all your
                  donations together are not to exceed.
                May 13th 1791
                  Th: Jefferson.
              
            
            A Letter was at the same time written to
              Francisco Chiappe a person employed confidentially near the Emperor, who had been
              named Consul there for the United States by Mr Barclay on his former mission, and
              appeared to have acted with zeal for our interest. It was in these words.


            
              
                
                  To Francisco Chiappe.
                  Philadelphia, May 13th 1791.
                  Sir
                

                Since my entrance into the Office of Secretary of State I have been honored with
                  several of your letters, and should sooner have acknowledged the receipt of them,
                  but that I have from time to time expected the present occasion would occur sooner
                  than it has done.
                I am authorized to express to you the satisfaction of the President at the zeal
                  and attention you have shewn to our interests, and to hope a continuance of
                  them.
                Mr Barclay is sent in the character of Consul of the United States to present our
                  respects to his Imperial Majesty, for whom he has a letter from the President. We
                  have no doubt he will receive your aid as usual to impress the mind of the Emperor
                  with a sense of our high respect and friendship for his person and character, and
                  to dispose him to a cordial continuance of that good understanding so happily
                  established with his father.
                Our manner of thinking on all these subjects is so perfectly known to Mr Barclay,
                  that nothing better can be done than to refer you to him for information on every
                  subject which you might wish to enquire into. I am with great esteem, Sir
                  &c:
                Th: Jefferson—
              
            

            To this was added a Letter to Col. Humphreys our Resident at Lisbon, through whom it
              was thought proper to require that the draughts of money should pass. It was in the
              following words.


            
              
                
                  To Col. David Humphreys.
                  Philadelphia, May 13th 1791.
                  Dear Sir
                

                Mr Thomas Barclay is appointed by the President of the United States to go to
                  Morocco in the character of Consul for the purpose of obtaining from the new
                  Emperor a recognition of our treaty with his father.
                
                Ten thousand dollars are appropriated for presents in such form and to such
                  persons as Mr Barclay in his discretion shall think best; and he is to receive for
                  himself at the rate of Two thousand dollars a year and his sea expenses.
                It is thought best that the money for these purposes should be placed under your
                  controul, and that Mr Barclay should draw on you for it. Thirty-two thousand one
                  hundred and seventy-five Guilders current are accordingly lodged in the hands of
                  our Bankers in Amsterdam, and they are instructed to answer your draughts to that
                  amount, you notifying them that they are to be paid out of the fund of March 3d 1791, that this account may be kept clear of all
                  others. You will arrange with Mr Barclay the manner of making his draughts so as
                  to give yourself time for raising the money by the sale of your Bills.
                A confidence in your discretion has induced me to avail the public of that, in
                  the transaction of this business, and to recommend Mr Barclay to your counsel and
                  assistance through the whole of it. I inclose you one Set of the Bills for 13,000
                  dollars before mentioned and a copy of my Letter to the Bankers. Duplicates will be sent to them directly. I have the
                  honor to be, with great & sincere esteem Dear Sir, &c:
                Th: Jefferson.
              
            

            On Mr Barclay’s arrival in Europe he learned that the dominions of Morocco were
              involved in a general Civil war, the subject of which was the succession to the
              Throne, then in dispute between several of the Sons of the late Emperor: nor had any
              one of them such a preponderance as to ground a presumption that a recognition of the
              Treaty by him would ultimately be effectual. Mr Barclay therefore took measures for
              obtaining constant intelligence from that country, and in the mean time remained at
              Lisbon, Cadiz or Gibraltar, that he might be in readiness to take advantage of the
              first moments of the undisputed establishment of any one of the brothers on the
              Throne, to effect the objects of his mission.
            Tho’ not enabled at that time to proceed to the redemption of our captive Citizens at
              Algiers, yet we endeavoured to alleviate their distresses by confiding to Col.
              Humphreys the care of furnishing them a comfortable sustenance, as was done in the
              following letter to him.

            
              
                
                  To Col. David Humphreys.
                  Philadelphia, July 13th 1791.
                  Dear Sir
                

                Mr Barclay having been detained longer than was expected, you will receive this,
                  as well as my letter of May 13. from him. Since the date of that, I have received
                  your No. 15. March 31. no. 16. April 8. no. 17. April 30. no. 18. May 3. and no.
                  20. May 21.
                
                You are not unacquainted with the situation of our captives at Algiers. Measures
                  were taken and were long depending, for their redemption: during the time of their
                  dependance we thought it would forward our success to take no notice of the
                  captives; they were maintained by the Spanish Consul, from whom applications for
                  reimbursement through Mr Carmichael often came; no answer of any kind was ever
                  given. A certainty now that our measures for their redemption will not succeed
                  renders it unnecessary for us to be so reserved on the subject and to continue to
                  wear the appearance of neglecting them. Though the Government might have agreed to
                  ransom at the lowest price admitted with any nation (as for instance, that of the
                  French Order of Merci) they will not give any thing like the price which has been
                  lately declared to be the lowest by the Captors. It remains then for us to see
                  what other means are practicable for their recovery: in the mean time it is our
                  desire, that the disbursements hitherto made for their subsistence by the Spanish
                  Consul, or others be paid off, and that their future comfortable subsistence be
                  provided for. As to past disbursements, I must beg the favor of you to write to Mr
                  Carmichael, that you are authorized to pay them off, and pray him to let you know
                  their amount, and to whom payments are due. With respect to future provision for
                  the captives, I must put it into your hands. The impossibility of getting letters
                  to or from Mr Carmichael, renders it improper for us to use that channel. As to
                  the footing on which they are to be subsisted, the ration and cloathing of a
                  soldier would have been a good measure, were it possible to apply it to articles
                  of food and cloathing, so extremely different as those used at Algiers. The
                  allowance heretofore made by the Spanish Consul, might perhaps furnish a better
                  rule, as we have it from themselves that they were then comfortably subsisted.
                  Should you be led to correspond with them at all, it had better be with Captain
                  Obrian, who is a sensible man, and whose conduct since he has been there, has been
                  particularly meritorious. It will be better for you to avoid saying any thing
                  which may either increase or lessen their hopes of ransom. I write to our Bankers
                  to answer your draughts for these purposes, and enclose you a duplicate to be
                  forwarded with your first draught. The prisoners
                  are fourteen in number—their names and qualities as follows—Richard Obrian, and
                  Isaac Stephens Captains-Andrew Montgomery and Alexander Forsyth Mates-Jacob
                  Tessanier a french passenger, William Paterson, Philip Sloan, Peleg Lorin, John
                  Robertson, James Hall, James Cathcart, George Smith, John Gregory, & James
                  Hermet, seamen. They have been twenty one or twenty two. I have the honor to be
                  with great esteem, Dear Sir &c:
                Th: Jefferson—
              
            

            On the 8th of May 1792, the President proposed to the Senate the following
              questions.

            
              
                If the President of the United States should conclude a Convention or Treaty with
                  the Government of Algiers for the ransom of the thirteen Americans in captivity
                  there, for a sum not exceeding forty thousand dollars, all
                  expenses included, will the Senate approve the same? Or is there any, and what
                  greater or lesser sum, which they would fix on as the limit beyond which they
                  would not approve the ransom?
                If the President of the Unites States should conclude a Treaty with the
                  Government of Algiers for the establishment of peace with them at an expense not
                  exceeding twenty five thousand dollars paid at the signature, and a like sum to be
                  paid annually afterwards during the continuance of the Treaty, would the Senate
                  approve the same? Or are there any greater or lesser sums which they would fix on
                  as the limits beyond which they would not approve of such Treaty?
                Go: Washington
              
            

            These questions were answered by the following resolution of the Senate, of May 8th
              1792.
            
              
                In Senate. May 8th 1792
                Resolved, That if the President of the United States shall conclude a Treaty with
                  the Government of Algiers, for the establishment of a peace with them, at an
                  expense not exceeding forty thousand dollars paid at the signature, and a sum not
                  exceeding twenty five thousand dollars, to be paid annually afterwards, during the
                  continuance of the treaty, the Senate will approve the same. And in case such
                  treaty be concluded, and the President of the United States shall also conclude a
                  Convention or Treaty with the Government of Algiers for the ransom of the thirteen
                  American prisoners in captivity there, for a sum not exceeding forty thousand
                  dollars, all expenses included, the Senate will also approve such Convention or
                  Treaty.
                Attest Sam. A. Otis. Secy
              
            

            In order to enable the President to effect the objects of this Resolution, the
              Legislature by their Act of May 8th 1792 C. 41 §. 3. appropriated a sum of fifty
              thousand dollars to defray any expence which might be incurred in relation to the
              intercourse between the United States and foreign Nations.
            Commissions were hereupon made out to Admiral Paul Jones for the objects of peace and
              ransom, and a third to be Consul for the United States at Algiers. And his
              instructions were conveyed in the following Letter.

            
              
                
                  To Admiral John Paul Jones
                  Philadela June 1. 1792.
                  Sir
                

                The President of the United States having thought proper to appoint you
                  Commissioner for treating with the Dey and Government of Algiers on the subjects
                  of peace and ransom of our captives, I have the honor to inclose you the
                  Commissions, of which Mr Thomas Pinckney now on his way to London as our minister
                  plenipotentiary there, will be the bearer. Supposing that there exists a
                  disposition to thwart our negotiations with the Algerines, and
                  that this would be very practicable, we have thought it adviseable that the
                  knowledge of this appointment should rest with the President, Mr Pinckney and
                  myself: for which reason you will perceive that the Commissions are all in my own
                  hand writing—for the same reason, entire secrecy is recommended to you, and that
                  you so cover from the public your departure & destination as that they may not
                  be conjectured or noticed; and at the same time that you set out after as short
                  delay as your affairs will possibly permit.
                In order to enable you to enter on this business with full information, it will
                  be necessary to give you a history of what has passed.
                On the 25 July 1785, the Schooner Maria, Capt. Stevens, belonging to a Mr Foster
                  of Boston, was taken off Cape St. Vincents by an Algerine Cruiser; and five days
                  afterwards, the Ship Dauphin, Capt. Obrian, belonging to Messrs Irvins of
                  Philadelphia was taken by another about 50 leagues westward of Lisbon. These
                  vessels with their Cargoes and Crews, twenty-one persons in number, were carried
                  into Algiers. Mr John Lamb appointed Agent for treating of peace between the
                  United States and the Government of Algiers, was ready to set out from France on
                  that business, when Mr Adams and myself heard of these two captures. The ransom of
                  prisoners, being a case not existing when our powers were prepared, no provision
                  had been made for it. We thought however we ought to endeavor to ransom our
                  countrymen, without waiting for orders; but at the same time, that, acting without
                  authority, we should keep within the lowest price which had been given by any
                  other nation. We therefore gave a supplementary instruction to Mr Lamb to ransom
                  our Captives, if it could be done for 200 dollars a man, as we knew that three
                  hundred French captives had been just ransomed by the Mathurins, at a price very
                  little above this sum. He proceeded to Algiers: but his mission proved fruitless.
                  He wrote us word from thence, that the Dey asked 59,496 dollars for the 21
                  Captives, and that it was not probable he would abate much from that price: but he
                  never intimated an idea of agreeing to give it.
                  As he has never settled the accounts of his mission, no further information has
                  been received. It has been said that he entered into a positive stipulation with
                  the Dey to pay for the prisoners the price above mentioned, or something near it;
                  and that he came away with an assurance to return with the money. We cannot believe the fact true; and if it were, we
                  disavow it totally, as far beyond his powers. We have never disavowed it formally,
                  because it has never come to our knowledge with any degree of certainty.
                In February 1787, I wrote to Congress to ask leave to employ the Mathurins of
                  France in ransoming our captives, and on the 19th of Septemr I received their
                  orders to do so, and to call for the money from our Bankers at Amsterdam as soon
                  as it could be furnished. It was long before they could furnish the money, and, as
                  soon as they notified that they could, the business was put into train by the
                  General of the Mathurins, not with the appearance of acting for the United States
                  or with their knowledge, but merely on the usual ground of charity. This expedient
                    was rendered abortive by the Revolution of France, the
                  derangement of ecclesiastical orders there, and the revocation of Church property,
                  before any proposition perhaps had been made in form by the Mathurins to the Dey
                  of Algiers.
                I have some reason to believe that Mr Eustace while in Spain endeavored to engage
                  the Court of Spain to employ their Mathurins in this same business, but whether
                  they actually moved in it or not, I have never learned—
                We have also been told that a Mr Simpson of Gibralter; by the direction of the
                  Mres. Bulkleys of Lisbon, contracted for the ransom of our prisoners (then reduced
                  by death and ransom to 14) at 34,792 28/38 dollars. By whose orders they did it we
                  could never learn. I have suspected it was some association in London, which
                  finding the prices far above their conception, did not go through with their
                  purpose, which probably had been merely a philanthropic one: be this as it may, it
                  was without our authority or knowledge.
                Again, Mr Cathalan, our Consul at Marseilles, without any instruction from the
                  Government, and actuated merely, as we presume, by a willingness to do something
                  agreeable, set on foot another negotiation for their redemption, which ended in
                    nothing.
                These several volunteer interferences, though undertaken with good intentions,
                  run directly counter to our plan; which was to avoid the appearance of any purpose
                  on our part ever to ransom our Captives, and by that semblance of neglect, to
                  reduce the demands of the Algerines to such a price as might make it hereafter
                  less their interest to pursue our Citizens than any others. On the contrary they
                  have supposed all these propositions, directly or indirectly, came from us: they
                  inferred from thence the greatest anxiety on our part, where we had been
                  endeavoring to make them suppose there was none; kept up their demands for our
                  captives at the highest prices ever paid by any nation; and thus these charitable,
                  though unauthorized interpositions, have had the double effect of lengthening the
                  chains they were meant to break, and of making us at last set a much higher rate
                  of ransom, for our Citizens present and future, than we probably should have
                  obtained, if we had been left alone to do our own work, in our own way. Thus
                  stands this business then at present. A formal bargain, as I am informed, being
                  registered in the books of the former Dey, on the part of the Bulkeleys of Lisbon,
                  which they suppose to be obligatory on us, but which is to be utterly disavowed,
                  as having never been authorized by us, nor its source ever known to us—
                In 1790 this subject was laid before Congress fully, and at the late session
                  monies have been provided, and authority given to proceed to the ransom of our
                  captive Citizens at Algiers, provided it shall not exceed a given sum, and
                  provided also a peace shall be previously negociated within certain limits of
                  expense. And in consequence of these proceedings your mission has been decided on
                  by the President.
                Since then no ransom is to take place without a peace you will of course first take up the
                  negotiation of peace, or if you find it better that peace and ransom should be
                  treated of together, you will take care that no agreement for the latter be
                  concluded, unless the former be established before, or in the same instant.
                As to the conditions, it is understood that no peace can be made with that
                  Government but for a larger sum of money to be paid at once for the whole time of
                  its duration, or for a smaller one to be annually paid. The former plan we
                  entirely refuse, and adopt the latter. We have also understood that peace might be
                  bought cheaper with naval Stores than with money: but we will not furnish them
                  naval Stores, because we think it not right to furnish them means which we know
                  they will employ to do wrong, and because there might be no economy in it, as to
                  ourselves in the end, as it would increase the expense of that coercion which we
                  may in future be obliged to practice towards them. The only question then is, what
                  sum of money will we agree to pay them annually for peace?
                By a Letter from Captain Obrian, a copy of which you receive herewith, we have
                  his opinion that a peace could be purchased with money for
                  £60,000 sterling, or with naval Stores for 100,000 Dollars.
                  An annual payment equivalent to the first, would be £3,000
                  sterling, or 13,500 dollars, the interest of the sum in gross. If we could obtain
                  it for as small a sum as the second in money, the annual
                  payment equivalent to it would be 5,000 dollars. In another part of the same
                  letter Capt. Obrian says “if maritime Stores, and two light cruisers given and a
                  tribute paid in maritime stores every two years, amounting to 12,000 dollars in
                  America,” a peace can be had. The gift of
                  Stores and Cruizers here supposed, converted into an annual equivalent, may be
                  stated at 9,000 dollars, and adding to it half the biennial sum, would make 15,000
                  dollars to be annually paid. You will of course use your best endeavours to get it
                  at the lowest sum practicable, whereupon I shall only say, that we should be
                  pleased with 10,000 dollars, contented with 15,000, think 20,000 a very hard
                  bargain, yet go as far as 25,000. if it be impossible to get it for less; but not
                  at a copper further, this being fixed by law as the utmost limit: these are meant
                  as annual sums. If you can put off the first annual payment to the end of the
                  first year, you may employ any sum not exceeding that in presents to be paid down:
                  but if the first payment is to be made in hand, that and the presents cannot by
                  law exceed 25,000 dollars.
                And here we meet a difficulty, arising from the small degree of information we
                  have respecting the Barbary States. Tunis is said to be tributary to Algiers; but
                  whether the effect of this be that peace being made with Algiers, is of course
                  with the Tunisians without separate treaty, or separate price, is what we know
                  not. If it be possible to have it placed on this footing so much the better. At
                  any event it will be necessary to stipulate with Algiers that her influence be
                  interposed as strongly as possible with Tunis, whenever we shall proceed to treat
                  with the latter; which cannot be till information of the event of your
                  negociation, and another Session of Congress.
                
                As to the articles and form of the Treaty in general, our treaty with Morocco was
                  so well digested that I inclose you a copy of that to be the model with Algiers,
                  as nearly as it can be obtained, only inserting the clause with respect to
                  Tunis.
                The ransom of the Captives is next to be considered. they are now thirteen in
                  number, to wit Richard Obrian, and Isaac Stevens, Captains—Andrew Montgomery and
                  Alexander Forsyth, Mates—Jacob Tessanier, a French passenger, William Patterson,
                  Phillip Sloan, Peleg Lorin, James Hull, James Cathcart, George Smith, John
                  Gregory, James Hermit, seamen. It has been a fixed principle with Congress to
                  establish the rate of ransom of American captives with the Barbary States at as
                  low a point as possible, that it may not be the interest of those States to go in
                  quest of our Citizens in preference to those of other countries. Had it not been
                  for the danger it would have brought on the residue of our Seamen, by exciting the
                  cupidity of those rovers against them, our Citizens now in Algiers, would have
                  been long ago redeemed without regard to price. The mere money for this particular
                  redemption neither has been, nor is an object with any body here. It is from the
                  same regard to the safety of our Seamen at large that they have now restrained us
                  from any ransom unaccompanied with peace: this being secured, we are led to
                  consent to terms of ransom, to which otherwise our Government would never have
                  consented; that is to say, to the terms stated by Capt. Obrian in the following
                  passage of the same Letter-“by giving the minister of the marine (the present
                  Dey’s favorite) the sum of 1,000 Sequins. I would stake my life that we would be
                  ransomed for 13,000 Sequins, and all expences included.” Extravagant as this sum
                  is, we will, under the security of peace in future, go so far; not doubting at the
                  same time that you will obtain it as much lower as possible, and not indeed
                  without a hope that a lower ransom will be practicable from the assurances given
                  us in other letters from Capt. Obrian, that prices are likely to be abated by the
                  present Dey, and particularly with us, towards whom he has been represented as
                  well disposed. You will consider this sum therefore, say 27,000 dollars, as your
                  ultimate limit, including ransom, duties, and gratifications of every kind.
                As soon as the ransom is completed, you will be pleased to have the Captives well
                  cloathed, and sent home at the expense of the United States, with as much economy
                  as will consist with their reasonable comfort.
                It is thought best that Mr Pinckney, our minister at London should be the
                  confidential channel of communication between us. He is enabled to answer your
                  draughts for money within the limits before expressed: and as this will be by
                  redrawing on Amsterdam, you must settle with him the number of days after sight; at which your Bills shall be payable in London
                  so as to give him time, in the mean while, to draw the money from Amsterdam.
                We shall be anxious to know as soon and as often as possible, your prospects in
                  these negociations. You will receive herewith a cypher which will enable you to
                  make them with safety. London and Lisbon (where Col. Humphreys
                  will forward my letters) will be the safest and best ports of communication. I
                  also inclose two separate Commissions for the objects of peace and ransom. To
                  these is added a Commission to you as Consul for the United States at Algiers, on
                  the possibility that it might be useful for you to remain there till the
                  ratification of the treaties shall be returned from hence; though you are not to
                  delay till their return, the sending the Captives home, nor the necessary payments
                  of money within the limits before prescribed. Should you be willing to remain
                  there, even after the completion of the business, as Consul for the United States,
                  you will be free to do so, giving me notice, that no other nomination may be made.
                  These Commissions, being issued during the recess of the Senate, are in force, by
                  the Constitution, only till the next session of the Senate; but their renewal then
                  is so much a matter of course, and of necessity, that you may consider that as
                  certain, and proceed without interruption. I have not mentioned this in the
                  Commissions, because it is in all cases surplusage, and because it might be
                  difficult of explanation to those to whom you are addressed.
                The allowance for all your expenses and time (exclusive of the ransom, price of
                  peace, duties, presents, maintenance and transportation of the Captives) is at the
                  rate of 2,000 dollars a year, to commence from the day on which you shall set out
                  for Algiers, from whatever place you may take your departure. The particular
                  objects of peace and ransom once out of the way, the 2000 dollars annually are to
                  go in satisfaction of time, services, and expenses of every kind, whether you act
                  as Consul or Commissioner.
                As the duration of this peace cannot be counted on with certainty, and we look
                  forward to the necessity of coercion by cruises on their coast, to be kept up
                  during the whole of their cruising season, you will be pleased to inform yourself,
                  as minutely as possible, of every circumstance which may influence or guide us in
                  undertaking and conducting such an operation, making your communications by safe
                  opportunities.
                I must recommend to your particular notice Capt. Obrian, one of the Captives,
                  from whom we have received a great deal of useful information. The zeal which he
                  has displayed under the trying circumstances of his present situation has been
                  very distinguished, you will find him intimately acquainted with the manner in
                  which and characters with whom business is to be done there, and perhaps he may be
                  an useful instrument to you, especially in the outset of your undertaking, which
                  will require the utmost caution, and the best information. He will be able to give
                  you the characters of the European Consuls there, tho’ you will probably not think
                  it prudent to repose confidence in any of them.
                Should you be able successfully to accomplish the objects of your mission in time
                  to convey notice of it to us as early as possible during the next session of
                  Congress, which meets in the beginning of November and rises the 4th of March, it
                  would have a very pleasing effect. I am with great esteem &c:
                Th: Jefferson—
                
                
                  Rough estimate not contained in the letter.
                  
                    
                      Peace
                      25,000 dollars.
                    
                    
                      Ransom
                      27,000.
                    
                    
                      Cloathg & Passge
                       1,000.
                    
                    
                      Negociator
                       2,000.
                    
                    
                       
                      55,000.
                    
                    
                      Sum allowed
                      50,000.
                    
                  
                
              
            

            Mr Pinckney then going out as our Minister plenipo. to the Court of London, it was
              thought best to confide the Letter to him—to make him the channel of communication,
              and also to authorize him, if any circumstance should deprive us of the services of
              Admiral J. P. Jones, to commit the business to Mr Barclay, who it was hoped would by
              this time be completing the object of his mission to Morocco. The letter was therefore
              delivered to him, and the following one addressed to himself.


            
              
                
                  To Thomas Pinckney.
                  Philadelphia June 11th 1792
                  Dear Sir
                

                The Letter I have addressed to Admiral Jones, of which you have had the perusal,
                  has informed you of the mission with which the President has thought proper to
                  charge him at Algiers, and how far your Agency is desired for conveying to him the
                  several papers, for receiving and paying his draughts to the amount therein
                  permitted, by redrawing yourself on our Bankers in Amsterdam, who are instructed
                  to honor your Bills, and by acting as a channel of correspondence between us. It
                  is some time however since we have heard of Admiral Jones. Should any accident
                  have happened to his life, or should you be unable to learn where he is, or should
                  distance, refusal to act or any other circumstance deprive us of his services on
                  this occasion, or be likely to produce too great a delay, of which you are to be
                  the judge, you will then be pleased to send all the papers confided to you for
                  him, to Mr Thomas Barclay our Consul at Morocco, with the letter addressed to him,
                  which is delivered you open, and by which you will perceive that he is, in that
                  event, substituted to every intent and purpose in the place of Admiral Jones. You
                  will be pleased not to pass any of the papers confided to you on this business
                  through any post Office. I have the honor to be &c:
                Th: Jefferson.
              
            

            The Letter mentioned as addressed to Mr Barclay was in these words.


            
              
               
                 From the President of the
                  United States to Thomas Barclay Esq.
                Philadelphia, June 11th 1792.
                Sir
               
                Congress having furnished me with means for procuring peace, and ransoming our
                  captive Citizens from the Government of Algiers, I have thought it best, while you
                  are engaged at Morocco, to appoint Admiral Jones to proceed to
                  Algiers, and therefore have sent him a Commission for establishing peace, another
                  for the ransom of our Captives, and a third to act there as Consul for the United
                  States, and full instructions are given in a Letter from the Secretary of State to
                  him, of all which papers, Mr Pinckney, now proceeding to London as our Minister
                  plenipotentiary there, is the bearer, as he is also of this Letter. It is some
                  time however since we have heard of Admiral Jones, and as, in the event of any
                  accident to him, it might occasion an injurious delay, were the business to await
                  new Commissions from hence, I have thought it best, in such an event, that Mr
                  Pinckney should forward to you all the papers addressed to Admiral Jones, with
                  this Letter, signed by myself, giving you authority on receipt of those papers to
                  consider them as addressed to you, and to proceed under them in every respect as
                  if your name stood in each of them in the place of that of John Paul Jones. You
                  will of course finish the business of your mission to Morocco with all the
                  dispatch practicable, and then proceed to Algiers on that hereby confided to you,
                  where this Letter with the Commissions addressed to Admiral Jones, and an
                  explanation of circumstances, will doubtless procure you credit as acting in the
                  name and on the behalf of the United States, and more especially when you shall
                  efficaciously prove your authority by the fact of making, on the spot, the
                  payments you shall stipulate. With full confidence in the prudence and integrity
                  with which you will fulfil the objects of the present mission, I give to this
                  Letter the effect of a Commission and full powers, by hereto subscribing my name
                  this Eleventh day of June, One thousand seven hundred and ninety two.
                Go. Was’hington
              
            

            By a Letter of July 3d the following arrangements for the payment of the monies was
              communicated to Mr Pinckney, to wit.


            
              
              
                To Thomas Pinckney Esqr.
                Philadelphia, July 3d 1792.
                Dear Sir
              

                Enclosed is a letter to our Bankers in Amsterdam, covering a Bill of Exchange
                  drawn on them by the Treasurer for one hundred and twenty-three thousand seven
                  hundred and fifty current Guilders which I have endorsed thus—“Philadelphia, July
                  3d 1792. enter this to the credit of the Secretary of State for the United States
                  of America. Th: Jefferson” —to prevent the
                  danger of interception: my letter to them makes the whole, subject to your order.
                  I have the honor &c:
                Th. Jefferson.
              
            

            On Mr Pinckney’s arrival in England he learned the death of Admiral J. P. Jones. The
              delays which were incurred in conveying the papers to Mr Barclay on this event will be
              best explained in Mr Pinckney’s own words extracted from his letter of December 13th
              1792, to the Secretary of State. They are as follows:

            
            
              
                As soon after my arrival here as the death of Admiral J. P. Jones was ascertained
                  I endeavored to obtain information whether Mr Barclay was still at Gibralter, or
                  had returned to Morocco; but not knowing his correspondent here, and Mr Johnson
                  our Consul not being able to clear up the uncertainty it was some time before I
                  learnt that he was still at Gibralter—the particular injunctions of caution in the
                  conveyance which I received with Mr Barclay’s dispatches, and the secrecy which I
                  knew to be so essential to the success of his operations determined me to intrust
                  them to none but a confidential person—I accordingly endeavored to find some one
                  of our countrymen (who are frequently here without much business) who might be
                  induced to undertake the conveyance; but tho’ in addition to my own enquiries, I
                  requested our Consul and several American Gentlemen to endeavor to procure a
                  confidential person to undertake a journey for me without naming the direction, it
                  was a considerable time before I met with success—the rage for quitting the City
                  which emptied all the western parts of this town during the summer months seemed
                  to have swept away all our unemployed Countrymen, and the failure of Mr Short’s
                  dispatches for which I could not account, the miscarriage of some of my private
                  letters, added to the extraordinary jealousy and watchfulness of correspondences
                  here, made me unwilling to employ any but an American in this business. At length
                  however I prevailed on a Mr Lemuel Cravath a native and Citizen of Massachusetts
                  to undertake the delivery of the dispatches into Mr Barclay’s hand, whether at
                  Gibralter or Morocco, and to remain a few weeks with Mr Barclay if he should
                  require it to reconvey his answer; for which service I agreed to pay him One
                  hundred Guineas, besides defraying his expenses. No vessel for Gibralter or any neighboring port offered immediately, but Mr
                  Cravath availed himself of the first which occurred, and embarked about a month
                  ago in an English vessel bound to Cales, from whence he may readily get to
                  Gibralter: so that if the wind has proved favorable Mr B. may by this time have
                  set out on his mission. I fear the terms of Mr Cravath’s journey will be
                  considered as expensive, but when I reflected on the importance of the object
                  & the delay which had already occasioned me so much uneasiness I would
                  undoubtedly have given much more had he insisted on it. I trust however that Mr
                  Barclay could not have arrived at a better time at his place of destination to
                  avoid interruption in his negotiations from the European powers as their attention
                  is now wholly engrossed by the more interesting theatre of politics in Europe.
              
            


            In the mean time Mr Barclay had been urged to use expedition by the following letter,
              from hence.


            
              
               
                 To Thomas Barclay.
                Philadelphia, Novr 14th 1792.
                Sir
               
                Your Letters to the 10th of September are received. Before this reaches you, some
                  papers will have been sent to you, which on the supposition that you were engaged
                  in your original mission were directed to Admiral J. P. Jones, but in the event of
                  his death were to be delivered to you. That event happened. The papers will have
                  so fully possessed you of every thing relating to the subject,
                  that I have nothing now to add, but the most pressing instances to lose no time in
                  effecting the object. In the mean while the scene of your original mission will
                  perhaps be cleared, so that you may then return and accomplish that. I am,
                  &c:
                Th: Jefferson.
              
            

            Mr Barclay had received the papers, had made preparations for his departure for
              Algiers, but was taken ill on the 15th and died on the 
                
                19
              th of January 1793, at Lisbon. This unfortunate event was known here on the
              18th of March, and on the 20th and 21st the following letters were written to Mr
              Pinckney & Col. Humphreys.


            
              
               
                 To Thomas Pinckney Esq.
                Dear Sir
                Philadelphia, March 20th 1793.
               

                The death of Mr Barclay having rendered it necessary to appoint some other person
                  to proceed to Algiers on the business of peace and ransom, the President has
                  thought proper to appoint Col. Humphreys, and to send on Captain Nathaniel Cutting
                  to him in the character of Secretary, and to be the bearer of the papers to him. I
                  am to ask the favor of you to communicate to Col. Humphreys whatever information
                  you may be able to give him in this business, in consequence of the Agency you
                  have had in it. I have given him authority to draw in his own name on our Bankers
                  in Amsterdam for the money deposited in their hands for this purpose according to
                  the Letter I had the honor of writing to you July 3d. 1792. I have now that of
                  assuring you of the sincere sentiments of esteem and respect, with which I am
                  &c:
                Th: Jefferson.
              
            

            
              
                
                  To Col. David Humphreys.
                Philadelphia, March 21st 1793.
                Sir
                
                The deaths of Admiral Paul Jones first, and afterwards of Mr Barclay, to whom the
                  mission to Algiers explained in the inclosed papers was successively confided,
                  have led the President to desire you to undertake the execution of it in person.
                  These papers, being copies of what had been delivered to them will serve as your
                  guide. But Mr Barclay having also been charged with a mission to Morocco, it will
                  be necessary to give you some trouble with respect to that also.
                Mr Nathaniel Cutting the bearer hereof, is dispatched specially, first to receive
                  from Mr Pinckney in London any papers or information, which his Agency in the
                  Algerine business may have enabled him to communicate to you. He will then proceed
                  to deliver the whole to you, and accompany and aid you in the character of
                  Secretary.
                It is thought necessary that you should, in the first instance settle Mr
                  Barclay’s accounts respecting the Morocco mission, which will probably render it
                  necessary that you should go to Gibralter. The communications you have had with Mr
                  Barclay in this mission will assist you in your endeavors at a settlement. You
                  know the sum received by Mr Barclay on that account and we wish as exact a
                  statement as can be made of the manner in which it has been
                  laid out, and what part of it’s proceeds are now on hand. You will be pleased to
                  make an Inventory of these proceeds now existing. If they or any part of them can
                  be used for the Algerine mission, we would have you by all means apply them to
                  that use, debiting the Algerine fund, and crediting that of Morocco with the
                  amount of such application. If they cannot be so used, then dispose of the
                  perishable articles to the best advantage, and if you can sell those not
                  perishable for what they cost, do so, and what you cannot so sell, deposite in any
                  safe place under your own power. In this last stage of the business return us an
                  exact account 1st of the specific articles remaining on hand for that mission, and
                  their value. 2d of its cash on hand. 3d of any money which may be due to or from
                  Mr Barclay or any other person on account of this mission, and take measures for
                  replacing the clear balance of Cash in the hands of Messrs W. & T. Willinks
                  and Nichs & Jacob van Staphorsts and Hubbard.
                This matter being settled, you will be pleased to proceed on the mission to
                  Algiers. This you will do by the way of Madrid, if you think any information you
                  can get from Mr Carmichael, or any other may be an equivalent for the trouble,
                  expense and delay of the journey. If not, proceed in whatever other way you please
                  to Algiers.
                Proper powers and Credentials for you addressed to that Government are herewith
                  enclosed—The instructions first given to Admiral Paul Jones are so full that no
                  others need be added, except a qualification in one single article, to wit: Should
                  that Government finally reject peace on the terms in money,
                  to which you are authorized to go, you may offer to make the first payments for
                  peace and that for ransom in naval Stores, reserving the
                  right to make the subsequent annual payments in money.
                You are to be allowed your travelling expenses, your Salary as minister Resident
                  in Portugal going on. Those expenses must be debited to the Algerine mission, and
                  not carried into your ordinary account as Resident. Mr Cutting is allowed one
                  hundred dollars a month, and his expenses, which as soon as he joins you, will of
                  course be consolidated with yours. We have made choice of him as particularly
                  qualified to aid under your direction in the matters of account, with which he is
                  well acquainted. He receives here an advance of one thousand dollars by a draught
                  on our Bankers in Holland in whose hands the fund is deposited. This and all other
                  sums furnished him to be debited to the Algerine fund. I inclose you a Letter to
                  our Bankers giving you complete authority over these funds, which you had better
                  send with your first draught, though I send a copy of it from hence by another
                    opportunity.
                This business being done, you will be pleased to return to Lisbon, and to keep
                  yourself and us thereafter well informed of the transactions in Morocco, and as
                  soon as you shall find that the succession to that Government is settled and
                  stable so that we may know to whom a Commissioner may be addressed, be so good as
                  to give us the information that we may take measures in consequence. I am
                  &c:
                Th: Jefferson
              
            
            
            Captain Nathaniel Cutting was appointed to be the Bearer of these Letters and to
              accompany and assist Col. Humphreys as Secretary in this mission. It was therefore
              delivered to him, and his own Instructions were given in the following Letter.
            
              
               
                 To Captain Nathaniel Cutting.
                Philadelphia, March 31st 1793.
                Sir
               
                The Department of State with the approbation of the President of the United
                  States, having confidential communications for Mr Pinckney, our Minister plenipoy
                  at London, and Col. Humphreys, our Minister Resident at Lisbon, and further
                  services to be preformed with the latter—you are desired to take charge of those
                  communications, to proceed with them in the first American vessel bound to London,
                  and from thence without delay, to Lisbon in such way as you shall find best. After
                  your arrival there, you are appointed to assist Col. Humphreys in the character of
                  Secretary, in the business now specially confided to him, and that being
                  accomplished, you will return directly to the United States, or receive your
                  discharge from Col. Humphreys, at your own option. You are to receive, in
                  consideration of these services, one hundred dollars a month, besides the
                  reasonable expences of travelling by land and sea (apparel not included) of
                  yourself and a servant: of which expenses you are to render an account and receive
                  payment from Col. Humphreys, if you take your discharge from him, or otherwise
                  from the Secretary of State if you return to this place: and in either case Col.
                  Humphreys is authorized to furnish you monies on account within the limits of your
                  allowances: which allowances are understood to have begun on the 20th day of the
                  present month, when you were engaged on this service, and to continue until your
                  discharge or return. You receive here One thousand dollars on account, to enable
                  you to proceed.
                Th: Jefferson, Secretary of State.
              
            
            But by a vessel which sailed on the day before from this port to Lisbon directly, and
              whose departure was not known till an hour before, the following Letter was hastily
              written and sent.


            
              
                
                  To Col. David Humphreys.
                Philadelphia, March 30th 1793.
                Dear Sir
                
                Having very short notice of a vessel just sailing from this port for Lisbon,
                  direct, I think it proper to inform you summarily that powers are made out for you
                  to proceed and execute the Algerine business committed to Mr Barclay. Capt.
                  Cutting who is to assist you in this special business as Secretary, leaves this
                  place three days hence, and will proceed in the British packet by the way of
                  London, and thence to Lisbon where he will deliver you the papers. The
                  instructions to you are in general to settle Mr B’s Morocco account and take care
                  of the effects provided for that business, applying such of them as are proper to
                  the Algerine mission, and as to the residue converting the perishable part of it
                  into cash, and having the other part safely kept. You will be pleased therefore to
                  be preparing and doing in this what can be done before the
                  arrival of Mr Cutting, that there may be as little delay as possible. I am
                  &c:
                Th: Jefferson.
              
            

            Captain Cutting took his passage in a vessel bound for London which sailed about the
              13th or 14th of April, but he did not leave England till the 3d of September, and on
              the 17th of that month Col. Humphreys embarked from Lisbon for Gibraltar, from whence
              he wrote the Letter herewith communicated, of October the 8th last past informing us
              of the truce of a year concluded between Algiers and Portugal, and from whence he was
              to proceed to Algiers.
            These are the circumstances which have taken place since the date of the former
              reports of December 28th 1790. and on consideration of them it cannot but be obvious
              that whatever expectations might have been formed of the issue of the mission to
              Algiers at it’s first projection, or the subsequent renewals to which unfortunate
              events gave occasion, they must now be greatly diminished, if not entirely abandoned.
              While the truce with two such commercial Nations as Portugal and Holland has so much
              lessened the number of vessels exposed to the capture of these Corsairs, it has opened
              the door which lets them out upon our commerce and ours alone; as with the other
              nations navigating the Atlantic they are at peace. Their first successes will probably
              give them high expectations of future advantage, and leave them little disposed to
              relinquish them on any terms.
            A circumstance to be mentioned here is that our Resident and Consul at Lisbon have
              thought instantaneous warning to our commerce to be on it’s guard, of sufficient
              importance to justify the hiring a Swedish vessel to come here express with the
              intelligence; and there is no fund out of which that hire can be paid.
            To these details relative to Algiers it is to be added as to Morocco, that their
              internal war continues, that the succession is not likely soon to be settled, and that
              in the mean time their vessels have gone into such a state of decay as to leave our
              commerce in no present danger for want of the recognition of our treaty: but that
              still it will be important to be in readiness to obtain it the first moment that any
              person shall be so established in that Government as to give a hope
              that his recognition will be valid.
            
              Th: Jefferson
            
          